 Case 1:20-cv-00097-LLK Document 27 Filed 06/11/21 Page 1 of 5 PageID #: 2244




                                       UNITED STATES DISTRICT COURT
                                      WESTERN DISTRICT OF KENTUCKY
                                          BOWLING GREEN DIVISION
                                     CIVIL ACTION NO. 1:20‐cv‐00097‐LLK

LACI N. BROWN                                                                               PLAINTIFF

v.

ANDREW SAUL, Acting Commissioner of Social Security                                         DEFENDANT

                                 MEMORANDUM OPINION AND ORDER

        This matter is before the Court on Plaintiff's complaint seeking judicial review, pursuant to 42

U.S.C. § 405(g), of the final decision of the Commissioner denying her claim for Social Security disability

benefits. The fact and law summaries of Plaintiff and the Commissioner are at Docket Number (“DN”) 18

and DN 26. The parties have consented to the jurisdiction of the undersigned Magistrate Judge to

determine this case, with any appeal lying before the Sixth Circuit Court of Appeals. [DN 14].

        Because Plaintiff’s sole argument is unpersuasive and the Administrative Law Judge’s (“ALJ’s”)

decision is supported by substantial evidence, the Court will AFFIRM the Commissioner’s final decision

and DISMISS Plaintiff’s complaint.

                                                 Discussion

        In April 2018, Plaintiff was involved in a motor vehicle accident, which resulted in serious physical

injury and necessitated reparative surgeries involving her lower extremities. In August 2018, James M.

Clements, M.D., wrote Plaintiff a prescription for a four‐pronged (“quad”) cane due to “physical

deconditioning.” [DN 13‐1 at 2108]. Plaintiff testified that she likes to have the cane “close by” because

“[i]t’s hard for me to keep my balance.” [DN 13 at 45, 48]. However, physical therapy notes from October

2018 indicate Plaintiff “performed gait training on uneven surfaces, [with] no LOB [loss of balance] at this

time.” [DN 13‐1 at 2122].




                                                     1
 Case 1:20-cv-00097-LLK Document 27 Filed 06/11/21 Page 2 of 5 PageID #: 2245




        The ALJ found that Plaintiff has a residual functional capacity (“RFC”) to perform sedentary work,

“except the individual would require the option to stand for 15 minutes each hour (taking 1‐2 minutes to

change positions but would be able to remain on task in either a seated or standing position); she would

require a cane for ambulation; she can occasionally climb stairs and ramps; she can never climb ladders,

ropes or scaffolds, and she can occasionally balance, stoop, knee, crouch, and crawl.” Id. at 21. The ALJ

found that Plaintiff is not disabled because, although she cannot perform past relevant work, she retains

the ability to perform a significant number of sedentary jobs in the national economy. Id. at 26‐28.

        The ALJ’s finding that Plaintiff can perform sedentary jobs was based on acceptance of the

vocational expert’s (“VE’s”) testimony. Id. at 27‐28, 63‐64. A VE's testimony in response to a hypothetical

question serves as substantial evidence in support of a conclusion that a claimant can perform other work

if the question “accurately portray[s] a claimant's physical and mental impairments.” Ealy v. Comm'r of

Soc. Sec., 594 F.3d 504, 516 (6th Cir. 2010).

        Plaintiff argues that the vocational hypothetical did not accurately portrays her impairments

because Social Security Ruling (“SSR”) 96‐9p, 1996 WL 374185, indicates that there may be significant

erosion of the occupational base for sedentary work (necessitating an ultimate finding of disability) if the

individual uses a medically required hand‐held device and is limited in balancing. [DN 18 at 3‐6]. The

argument is unpersuasive for six reasons.

        First, or most fundamentally, Plaintiff’s argument is unpersuasive because, while there may be

significant erosion of the occupational base for sedentary work if the individual uses a medically required

hand‐held device and is limited in balancing, there need not necessarily be such erosion. In such cases, it

“may be especially useful to consult a vocational resource in order to make a judgment regarding the

individual's ability to make an adjustment to other work.” SSR 96‐9p, 1996 WL 374185, at *7. The ALJ

consulted a vocational resource when the ALJ presented the controlling vocational hypothetical at the

administrative hearing.


                                                     2
 Case 1:20-cv-00097-LLK Document 27 Filed 06/11/21 Page 3 of 5 PageID #: 2246




       In pertinent part, SSR 96‐9p provides as follows (emphasis added):

       Medically required hand‐held assistive device: To find that a hand‐held assistive device is
       medically required, there must be medical documentation establishing the need for a hand‐
       held assistive device to aid in walking or standing, and describing the circumstances for which
       it is needed (i.e., whether all the time, periodically, or only in certain situations; distance and
       terrain; and any other relevant information). The adjudicator must always consider the particular
       facts of a case. For example, if a medically required hand‐held assistive device is needed only for
       prolonged ambulation, walking on uneven terrain, or ascending or descending slopes, the
       unskilled sedentary occupational base will not ordinarily be significantly eroded.

       Since most unskilled sedentary work requires only occasional lifting and carrying of light objects
       such as ledgers and files and a maximum lifting capacity for only 10 pounds, an individual who
       uses a medically required hand‐held assistive device in one hand may still have the ability to
       perform the minimal lifting and carrying requirements of many sedentary unskilled occupations
       with the other hand. For example, an individual who must use a hand‐held assistive device to aid
       in walking or standing because of an impairment that affects one lower extremity (e.g., an
       unstable knee), or to reduce pain when walking, who is limited to sedentary work because of the
       impairment affecting the lower extremity, and who has no other functional limitations or
       restrictions may still have the ability to make an adjustment to sedentary work that exists in
       significant numbers. On the other hand, the occupational base for an individual who must use
       such a device for balance because of significant involvement of both lower extremities (e.g.,
       because of a neurological impairment) may be significantly eroded.

       In these situations, too, it may be especially useful to consult a vocational resource in order to
       make a judgment regarding the individual's ability to make an adjustment to other work.
       …

       Postural limitations: Postural limitations or restrictions related to such activities as climbing
       ladders, ropes, or scaffolds, balancing, kneeling, crouching, or crawling would not usually erode
       the occupational base for a full range of unskilled sedentary work significantly because those
       activities are not usually required in sedentary work. In the SCO, “balancing” means maintaining
       body equilibrium to prevent falling when walking, standing, crouching, or running on narrow,
       slippery, or erratically moving surfaces. If an individual is limited in balancing only on narrow,
       slippery, or erratically moving surfaces, this would not, by itself, result in a significant erosion of
       the unskilled sedentary occupational base. However, if an individual is limited in balancing even
       when standing or walking on level terrain, there may be a significant erosion of the unskilled
       sedentary occupational base. It is important to state in the RFC assessment what is meant by
       limited balancing in order to determine the remaining occupational base. Consultation with a
       vocational resource may be appropriate in some cases.

SSR 96‐9p, 1996 WL 374185, at *7.

       Plaintiff’s argument is unpersuasive for five additional reasons.

       Second, after the VE identified compatible sedentary jobs, the ALJ asked counsel if he had any

“follow‐up questions for our vocational expert,” and counsel responded “[n]o, I’m not going to have any

                                                     3
    Case 1:20-cv-00097-LLK Document 27 Filed 06/11/21 Page 4 of 5 PageID #: 2247




follow‐up.” [DN 13 at 64]. By declining to cross examine the VE, Plaintiff forfeited his SSR 96‐9p argument

for the same reasons the plaintiff in Kepke v. Commissioner forfeited her SSR 96‐9p argument. Kepke v.

Comm'r, 636 F. App'x 625 (6th Cir. 2016). Kepke argued that “the ALJ failed to provide specifics (in the

RFC and hypotheticals) as to the frequency of her need to alternate between sitting and standing” in light

of SSR 96‐9p’s requirement that the “RFC assessment must be specific as to the frequency of the

individual’s need to alternate sitting sand standing.” Id. at 636 (quoting SSR 96‐9p, 1996 WL 374185, at

*7). The Sixth Circuit held that, “[b]ecause Kepke failed to probe this alleged deficiency at the ALJ hearing,

she forfeited this argument.” Id.; see also Sims v. Comm'r, 406 F. App'x 977, 982 (6th Cir. 2011) (“Yes, the

vocational expert's testimony could have been further refined; but as the district court pointed out,

plaintiff's counsel had the opportunity to cross‐examine, but asked only one question and did not probe

the deficiency now identified on appeal.”).1

         Third, besides complete acceptance of her disabling testimony, Plaintiff’s argument provides no

record basis for specific limitations related to her use of a hand‐held device and being limited in balancing

that might plausibly significantly erode the occupational base for sedentary work.

         Fourth, as noted above, Dr. Clements prescribed the cane due to “physical deconditioning.” [DN

13‐1 at 2108]. Plaintiff does not point to any “medical documentation establishing the need for a hand‐

held assistive device to aid in walking or standing, and describing the circumstances for which it is

needed.” SSR 96‐9p, 1996 WL 374185, at *7.

         Fifth, to the extent Plaintiff alleged limitations that would significantly erode the occupational

base for sedentary work, the ALJ did not err in omitting them from the controlling vocational hypothetical.

See Masters v. Comm'r, 707 F. App'x 374, 380 (6th Cir. 2017) (“While it is true that an ALJ may rely on a




1
  This is not the first time counsel has argued a vocational hypothetical was deficient in light of SSR 96‐9p, nor the
first time this Court has deemed the argument forfeited in light of Kepke. See e.g. Smith v. Comm’r, No. 1:18‐CV‐
00115‐LLK, 2019 WL 2997393 (W.D. Ky. July 9, 2019); Gentry v. Comm’r, No. 1:17‐CV‐00048‐HBB, 2018 WL 834620
(W.D. Ky. Feb. 12, 2018).

                                                          4
 Case 1:20-cv-00097-LLK Document 27 Filed 06/11/21 Page 5 of 5 PageID #: 2248




VE’s response to a hypothetical question only if the question accurately portrays the claimant’s

impairments, the ALJ is required to incorporate only those limitations that he or she accepted as

credible.”).

        Sixth, to the extent Plaintiff suffered from limitations (related to her April 2018 motor vehicle

accident) that would significantly erode the occupational base for sedentary work, there was no evidence

(at the time of the ALJ’s January 2019 decision) they had “lasted or [could] be expected to last for a

continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A).

                                                 Order

        Because Plaintiff’s sole argument is unpersuasive and the Administrative Law Judge’s (“ALJ’s”)

decision is supported by substantial evidence, the Commissioner’s final decision is hereby AFFIRMED, and

Plaintiff’s complaint is DISMISSED.

 June 11, 2021




                                                   5
